DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 03/24/21. Claims 1-18 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7 and 9-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 1, the specification has failed to provide support or disclosure for the claimed feature: “wherein the m*n chip test sites are configured for simultaneously performing a test on one or more of the m*n chip test sites”.  According to the aforementioned feature, “chip test sites” are being tested by other “chip test sites” whereas the specification discloses that the “chip test sites” are configure to test chips (e.g. [0047], [0070]). Therefore, to expedite prosecutions, the claimed invention is being examined as disclosed in the specification.
As per claims 4-7 and 91-18, the specification merely recites the claimed features of “determining a coupling relationship between a chip test site corresponding to one or more tested chips and a signal line coupled thereto” but fails to provide the steps to perform such a determination. Therefore, the aforementioned feature is being considered as the connection between the chip test sites and the test equipment in order to expedite prosecutions.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation " the m*n chip test sites " in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7-9, 11, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter AAPA) and further in view of Malisic et al (US2020/0200819 A1).
Claim 1: AAPA teaches a chip test system, comprising: a test equipment (e.g. item 1, fig. 1) comprising m sets of first signal lines (e.g. CS0-CSn) and m*n sets of second signal lines (e.g. IO1-IOm); and m*n chip test sites (e.g. SITE[0,0]-Site[n,m]), each chip test site being coupled to one set of the m sets of first signal lines (e.g. each SITE is coupled to a CS signal line) and one set of the m*n sets of second signal lines (e.g. each SITE is coupled to an IO line).
Not explicitly taught by AAPA is that the m*n chip test sites are configured for simultaneously performing a test on one or more of the m*n chip test sites. 
However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Malisic et al (e.g. [0039], [0048], [0052]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of AAPA with the one taught by Malisic et al, in order to test multiple devices at the same time.

Claim 3: AAPA and Malisic et al teach the chip test system according to claim 1, wherein the test equipment further comprises n chip selection signal lines (e.g. CS0-CSn, fig. 1 -AAPA), each of the m*n chip test sites is coupled to one of the n chip selection signal lines (e.g. see fig. 1 –AAPA), and each of the m*n chip test sites corresponds to a unique combination of a chip selection signal line and a first signal line coupled thereto (e.g. see fig. 1 - AAPA). 

Claim 4: AAPA and Malisic et al teach the chip test system according to claim 3, wherein the test equipment is configured to: determine a coupling relationship between a chip test site corresponding to one or more tested chips and a signal line coupled thereto (e.g. testing PCIE – [0050]- Malisic)
Not explicitly taught by AAPA and Malisic et al is to activate, according to the coupling relationship, a chip selection signal line coupled to the chip test site, simultaneously output a test instruction to a first signal line coupled to the chip test site, and write data or read data via a second signal line coupled to the chip test site. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to enable or activate the chip selection signal lines (CSO-CSN) to select a specific number of chips for testing and to send a test instruction to the selected DUTs simultaneously before writing test data to the DUTS because such a test technique is well known in the art and would have been within the general knowledge of an artisan in the art.

As per Claim 7, the claimed features are rejected in view of the motivation of claim 4 above.

Claim 8: AAPA and Malisic et al teach the chip test system according to claim 1, wherein the m*n chip test sites are arranged in a m*n matrix (e.g. see fig. 1 –AAPA).

Claim 9: AAPA teach a chip test method, configured for testing m*n chips, the chip test method comprising: coupling each of the m*n chips to one set of m sets of first signal lines of a test equipment and one set of m*n sets of second signal lines (e.g. see fig. 1).
Not explicitly taught by AAPA is determining a coupling relationship between a signal line and a tested chip coupled thereto (e.g. testing PCIE); and simultaneously outputting, according to the coupling relationship, a test instruction to a first signal line coupled to the tested chip, and writing data or reading data via a second signal line coupled to the tested chip. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Malisic et al (e.g. [0039], [0048], [0052], [0050]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of AAPA with the one taught by Malisic et al, in order to test multiple devices at the same time.

As per claims 17 and 18, the claimed features are rejected similarly to claim 9 above.

Claim 11: AAPA and Malisic et al teach the chip test method according to claim 9, wherein each chip is coupled to one of n chip selection signal lines (e.g. CS0-CSN, fig. 1, AAPA) of the test equipment, and each of the m*n chip test sites corresponds to a unique combination of a chip selection signal line and a first signal line coupled thereto (e.g. see SITE [0,0]-SITE[n,m], fig. 1 – AAPA). Claim 12: AAPA and Malisic et al teach the chip test method according to claim 11, but fail to teach that simultaneously outputting the test instruction to the first signal line coupled to the tested chip, and writing data or reading data via the second signal line coupled to the tested chip comprises: activating a chip selection signal line coupled to the tested chip, simultaneously outputting, according to the coupling relationship, the test instruction to the first signal line coupled to the tested chip, and writing the data or reading the data via the second signal line coupled to the tested chip. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to enable or activate the chip selection signal lines (CSO-CSN) to select a specific number of chips for testing and to send a test instruction to the selected DUTs simultaneously before writing test data to the DUTS because such a test technique is well known in the art and would have been within the general knowledge of an artisan in the art.

As per Claims 15 and 16, the claimed features are rejected in view of the motivation of claim 12 above.

Claims 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Malisic et al and further in view of Hamada et al (US2008/0303173).
Claim 2: AAPA and Malisic et al teach the chip test system according to claim 1, wherein each set of the m*n sets of second signal line comprises at least a data signal line (e.g. [0004]- AAPA) but fail to teach that each set of the m sets of first signal line comprises at least a control signal line and an address signal line. However, such a configuration was known in the art, before the effective fling date of the claimed invention, as disclosed by (e.g. fig. 23). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the clamed invention, to use any known configuration to arrange the signal lines taught by AAPA and Malisic et al in order to optimize the test.

As per claim 10, the claimed features are rejected similarly to claim 2 above.

Allowable Subject Matter
Claims 5, 6, 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        5/4/2022